DISMISSED and Opinion Filed March 12, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-11-01483-CV

GABRIEL AGUINAGA, SAN JUANA GONZALEZ-AGUINAGA, AND/OR ALL OTHER
    OCCUPANTS OF 233 LOS CABOS DRIVE, DALLAS, TX 75232, Appellants
                               V.
                  WELLS FARGO BANK, N.A., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-05039-E

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis

       On February 13, 2013, we ordered the parties to file a status report within ten days and

told them that if they did not do so, this case would be dismissed. The parties have not filed a

status report or otherwise communicated with this Court about the appeal.          We therefore

DISMISS this appeal. See TEX. R. APP. P. 42.3(c).




                                                                  PER CURIAM




111483F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

GABRIEL AGUINAGA, SAN JUANA                        On Appeal from the County Court at Law
GONZALEZ-AGUINAGA, AND/OR ALL                      No. 5, Dallas County, Texas
OTHER OCCUPANTS OF 233 LOS                         Trial Court Cause No. CC-11-05039-E.
CABOS DRIVE, DALLAS, TX 75232,                     Opinion delivered per curiam before Chief
Appellants                                         Justice Wright and Justices Lang-Miers and
                                                   Lewis.
No. 05-11-01483-CV        V.

WELLS FARGO BANK, N.A., Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee WELLS FARGO BANK, N.A. recover its costs of this
appeal from appellants GABRIEL AGUINAGA, SAN JUANA GONZALEZ-AGUINAGA,
AND/OR ALL OTHER OCCUPANTS OF 233 LOS CABOS DRIVE, DALLAS, TX 75232.


Judgment entered this 12th day of March, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –2–